Citation Nr: 0703567	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-11 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Basic eligibility for entitlement to non-service-connected 
disability pension.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from October 1975 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).




FINDINGS OF FACT

1.  The veteran had active duty service from October 1975 to 
June 1977.

2.  As defined by VA regulations, the period of war for non-
service-connected pension purposes for the Vietnam era is 
from August 5, 1964 to May 7, 1975 for veterans who did not 
serve in the Republic of Vietnam and from February 28, 1961 
to May 7, 1975 for veterans who served in the Republic of 
Vietnam.


CONCLUSION OF LAW

The criteria for eligibility for VA non-service-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 
1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.314(b) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board acknowledges the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 475, § 3(a), 114 
Stat. 2096 (2000) (codified at 38 U.S.C. § 5103A) (hereafter 
"the VCAA").  However, in the instant case, as both the 
veteran and VA agree as to the veteran's dates of service, 
there is no dispute as to the underlying facts of this case.  
Therefore, this claim has been denied as a matter of law.  In 
cases where the Board has denied the claim as a matter of 
law, the VCAA is inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).  Given the foregoing, 
there is no issue as to whether VA has complied with its duty 
to notify the veteran of his duties to obtain evidence, and 
the Board finds that there is no reasonable possibility that 
any further assistance would aid the veteran in 
substantiating this claim.  38 U.S.C. §§ 5102, 5103 and 5103A 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to an 
appellant are to be avoided).  Nevertheless, the Board notes 
that by way of a December 2004 letter, VA informed the 
veteran of the evidence necessary to establish eligibility 
for non-service-connected pension benefits.  As such, the 
Board will proceed with adjudication of the claim.

Under VA regulations, the payment of non-service-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) 
(2006).

A veteran meets the service requirements of that section if 
he served in active military, naval or air service under one 
of the following conditions: (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2006).  The Vietnam era is a period of war.  38 
U.S.C.A. 
§ 101(11) (West 2002).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2006).

Effective January 1, 1997, the term "Vietnam era" means the 
following: (1) the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period, and (2) the period 
beginning on August 5, 1964, and ending on May 7, 1975, in 
all other cases.  38 U.S.C.A. § 101(29) (West 2002); 38 
C.F.R. § 3.2 (2006).



The evidence of record shows that the veteran's period of 
active duty service was from October 21, 1975 to June 28, 
1977.  The veteran does not dispute that these are the dates 
of his active duty service; however, he has submitted 
evidence from the State of Massachusetts which shows that its 
definition of wartime service for Vietnam-era veterans is 
from August 1964 to June 1976.  Nevertheless, the Board notes 
that the State of Massachusetts' definition of a period of 
war is not binding on VA.  While the Board does not intend to 
disparage the veteran's honorable service to his country, the 
Board is specifically prohibited from granting benefits that 
are not authorized by law, regulation, precedent decision of 
VA General Counsel, or instruction from the Secretary of VA.  
See 38 U.S.C.A. § 7104(c) (West 2002).  As there is no 
authorization under VA law and regulation to grant the 
benefit claimed by the veteran, the Board is forced to deny 
his claim.

Therefore, as a matter of law and regulation, the veteran is 
not eligible to receive a VA nonservice-connected disability 
pension.  His appeal must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).


ORDER

Eligibility for entitlement to non-service-connected 
disability pension is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


